             Case 20-32519 Document 1676 Filed in TXSB on 08/31/20 Page 1 of 5




                               UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION


    In re:                                                  Chapter 11

    Neiman Marcus Group LTD LLC, et al. 1                   Case No. 20-32519 (DRJ)

              Debtors.                                      (Jointly Administered)


                    PARKINS LEE & RUBIO LLP’S EXPEDITED MOTION FOR
                     SUBSTITUTION OF COUNSEL TO MR. DAN KAMENSKY


             This motion seeks an order that may adversely affect you. If you oppose the motion,
             you should immediately contact the moving party to resolve the dispute. If you and
             the moving party cannot agree, you must file a response and send a copy to the
             moving party. You must file and serve your response within 21 days of the date this
             was served on you. Your response must state why the motion should not be granted.
             If you do not file a timely response, the relief may be granted without further notice
             to you. If you oppose the motion and have not reached an agreement, you must
             attend the hearing. Unless the parties agree otherwise, the court may consider
             evidence at the hearing and may decide the motion at the hearing.

             Represented parties should act through their attorney.

             EXPEDITED CONSIDERATION FOR TODAY, AUGUST 31, 2020.

             Parkins Lee & Rubio LLP (“PLR”) files this Expedited Motion for Substitution of Counsel

to Mr. Dan Kamensky (“Kamensky”) (the “Motion”) in the above-captioned bankruptcy cases

and respectfully states as follows:


1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530);
             Bergdorf Graphics, Inc. (9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa
             Intermediate Holdings LLC (5829); NEMA Beverage Corporation (3412); NEMA Beverage Holding
             Corporation (9264); NEMA Beverage Parent Corporation (9262); NM Bermuda, LLC (2943); NM Financial
             Services, Inc. (2446); NM Nevada Trust (3700); NMG California Salon LLC (9242); NMG Florida Salon
             LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes PropCo LLC (1102); NMG Salon Holdings
             LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC (0786); NMG Texas Salon LLC
             (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG Subsidiary LLC (6074);
             and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus Square, 1618
             Main Street, Dallas, Texas 75201.
       Case 20-32519 Document 1676 Filed in TXSB on 08/31/20 Page 2 of 5




                                         JURISDICTION

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b). This is

a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409.

       2.      The statutory and other bases for the relief requested in this Motion is rule 83.2 of

the Local Rules for the Southern District of Texas (the “Local Rules”).

                                     RELIEF REQUESTED

       3.      PLR respectfully requests permission from the Court to substitute Haynes and

Boone, LLP (“Haynes and Boone”) as counsel of record for Kamensky in the above-captioned

bankruptcy case. PLR is also counsel to MarbleRidge Capital L.P. and MarbleRidge Master Funds

L.P. (collectively “MarbleRidge”), and will be similarly and contemporaneously seeking

substitution out of those representations to other counsel for MarbleRidge. PLR respectfully

requests that the Court consider this relief on an expedited basis.

                                      BASIS FOR RELIEF

       4.       Kamensky has retained Haynes and Boone to represent his individual interests in

the above-captioned bankruptcy cases.

       5.      The contract information for Haynes and Boone is:

                                  HAYNES AND BOONE, LLP
                                          Patrick L. Hughes
                                            David Trausch
                                1221 McKinney Street, Suite 4000
                                         Houston, TX 77010
                                     Telephone.: (713) 547-2000
                                     Facsimile.: (713) 547-2600
                              Email: patrick.hughes@haynesboone.com
                              Email: david.trausch@haynesboone.com

       6.      Kamensky is not a creditor of the Debtors.

       7.      Kamensky approves and consents to the filing of the Motion.



                                                 2
       Case 20-32519 Document 1676 Filed in TXSB on 08/31/20 Page 3 of 5




       8.      The Motion is not sought for the purposes of delay and withdrawal will not cause

delay in these cases or in any related adversary proceeding.

       9.      Pursuant to Rule 83.2 of the Local Rules for the Southern District of Texas, PLR

respectfully requests this Court’s approval to substitute Haynes and Boone as counsel of record

for Kamensky in this matter and for PLR to be removed from any applicable notice and service

lists, including the Court’s CM/ECF electronic notification list.

       10.     PLR asserts there is no other person who is prejudiced by the requested relief.

                                 EXPEDITED CONSIDERATION

       11.     PLR respectfully requests expedited relief because the Mr. Kamensky is involved

in the bankruptcy case and other than transition to the other counsel there is no reason for PLR to

have to stay engaged in this representation when it has no role to play, no pleadings to file, and no

arguments to make for a client who has obtained substitute counsel. As a result, PLR should no

longer be included as counsel of record for Kamensky in the above-captioned bankruptcy cases.



                           [Remainder of Page Intentionally Left Blank]




                                                 3
       Case 20-32519 Document 1676 Filed in TXSB on 08/31/20 Page 4 of 5




                                           CONCLUSION

       WHEREFORE, PLR respectfully requests that the Court: (i) grant the Motion and allow

PLR and all of its attorneys to withdraw as attorneys of record for Kamensky in the above-

captioned bankruptcy cases; (ii) substitute Haynes and Boone as counsel for Kamensky in the

above-captioned bankruptcy cases; and (iii) grant such other and further relief as may be just, fair,

and equitable.

Dated: August 31, 2020                                Respectfully submitted,

                                                      /s/ Lenard M. Parkins
                                                      PARKINS LEE & RUBIO LLP
                                                      Lenard M. Parkins PLLC
                                                      Lenard M. Parkins
                                                      TX Bar No. 15518200
                                                      Kyung S. Lee PLLC
                                                      Kyung S. Lee
                                                      TX Bar No. 12128400
                                                      Pennzoil Place
                                                      700 Milam Street, Suite 1300
                                                      Houston, Texas 77002
                                                      Email: lparkins@parkinslee.com
                                                              klee@parkinslee.com
                                                      Phone: 713-715-1666

                                                      - and –

                                                      PARKINS LEE & RUBIO LLP
                                                      Charles M. Rubio P.C.
                                                      Charles M. Rubio
                                                      TX Bar No. 24083768
                                                      50 Main Street, Suite 1000
                                                      White Plains, NY 10606
                                                      Email: crubio@parkinslee.com
                                                      Phone: 212-763-3331




                                                 4
       Case 20-32519 Document 1676 Filed in TXSB on 08/31/20 Page 5 of 5




                                                    AGREED:

                                                    HAYNES AND BOONE, LLP

                                                    By: /s/ Patrick L. Hughes
                                                    Patrick L. Hughes
                                                    Texas State Bar No. 10227300
                                                    David Trausch
                                                    Texas State Bar No. 24113513
                                                    1221 McKinney Street, Suite 4000
                                                    Houston, TX 77010
                                                    Telephone.: (713) 547-2000
                                                    Facsimile.: (713) 547-2600
                                                    Email: patrick.hughes@haynesboone.com
                                                    Email: david.trausch@haynesboone.com

                                                    COUNSEL FOR DANIEL B.
                                                    KAMENSKY



                                CERTIFICATE OF SERVICE

       The undersigned certifies that on August 31, 2020, a true and correct copy of this document
was served via the Court’s CM/ECF system on all counsel of record who are deemed to have
consented to electronic service.

                                                    /s/ Lenard M. Parkins
                                                    Lenard M. Parkins




                                                5
